Sweeney, J.
(dissenting). I am unable to agree with the
result arrived at by the majority and, therefore, vote to affirm.
The alleged malpractice of Dr. Oram occurred in May, 1969 when he analyzed excised tissue removed from plaintiff and found it benign. He performed a similar analysis in January, 1972 and found that tissue to be cancerous. On these facts the Statute of Limitations had clearly run and the action barred as against him. With regard to the other two doctors, the facts *546developed in this record do not bring the acts of alleged malpractice within the doctrine of continuous treatment as enunciated in Borgia. Consequently, Special Term properly granted the motion of defendants for summary judgment dismissing the complaint.
Heklihy, P. J., and Main, J., concur with Greenblott, J.; Sweeney and Reynolds,' JJ., dissent and vote to affirm in an opinion by Sweeney, J.
Order reversed, on the law, and motions denied, with costs.